EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Mr. Casey Wareham (Reg. No. 77,425) on March 18, 2022.
The application has been amended as follows: 
Claims 1 and 3-7 are CANCELED.
21. (New) In a bottle treatment machine including a housing for receiving bottles to be treated and a liquid circulation circuit including a pump and a nozzle through which liquid to pasteurize and/or clean the bottles can be discharged, the bottle treatment machine further comprising: 
an attachment device; 
a pump/nozzle protection in form of a screen, wherein the screen is coupled to the attachment device, wherein the screen comprises an at least partially perforated surface, wherein the screen is a circular cylinder and the screen comprises a longitudinal axle, wherein the at least partially perforated surface of the screen corresponds to a shell of the circular cylinder, and wherein the screen is provided for passing the liquid of the bottle treatment machine therethrough; and 
a scraper pair that is coupled to the attachment device and that comprises an internal scraper and an external scraper, the internal scraper being arranged within a volume of the circular cylinder, the internal scraper resting at least partially on an inner side of the shell of the circular cylinder, the external scraper being arranged outside the volume of the circular cylinder, the external scraper resting at least partially on an outer side of the shell of the circular cylinder, the internal scraper and the external scraper being arranged in opposed relationship with one another and being separated from one another by the shell of the circular cylinder, the internal scraper lying on a first shell line and the external scraper lying on a second shell line, the first shell line and the second shell line being different and being spaced apart from each other along the shell, and the screen and the scraper pair being arranged to be rotatable relative to one another for executing a cleaning process.
22. (New) The bottle treatment machine of claim 21, wherein:
the scraper pair comprises at least one of a metal material or a plastic material; each scraper of the scraper pair comprises a scraper body and a scraper blade; the scraper blade of each scraper of the scraper pair is arranged parallel to the longitudinal axle of the screen and applies a predefined force to the at least partially perforated surface of the screen; and 
an angle between the scraper blade and a tangential plane of the circular cylinder is between 15o and 40o.
23. (New) The bottle treatment machine of claim 21, wherein the scraper pair is not movable relative to the housing of the bottle treatment machine and wherein the screen is rotatable relative to the scraper pair.
24. (New) The bottle treatment machine of claim 21, wherein the screen is not movable relative to the housing of the bottle treatment machine and wherein the scraper pair is rotatable relative to the screen for executing a cleaning process.
25. (New) The bottle treatment machine of claim 21, wherein the screen is arranged on a rotating device.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or suggest a bottle treatment machine including a circular cylinder screen having an at least partially perforated surface with a scraper pair that is coupled to the attachment device and that comprises an internal scraper and an external scraper, the internal scraper being arranged within a volume of the circular cylinder, the internal scraper resting at least partially on an inner side of the shell of the circular cylinder, the external scraper being arranged outside the volume of the circular cylinder, the external scraper resting at least partially on an outer side of the shell of the circular cylinder, the internal scraper and the external scraper being arranged in opposed relationship with one another and being separated from one another by the shell of the circular cylinder, the internal scraper lying on a first shell line and the external scraper lying on a second shell line, the first shell line and the second shell line being different and being spaced apart from each other along the shell, and the screen and the scraper pair being arranged to be rotatable relative to one another for executing a cleaning process. It is the intent of the Examiner, for the preamble to “breathe life” into the claim by employing the language “In a bottle treatment machine” in the preamble of claim 21, to have the scope of claims limited to “bottle treatment machines” as one skilled in the art would understand the language a “bottle treatment machine” to mean.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J POPOVICS whose telephone number is (571) 272-1164. The examiner can normally be reached from 10:00 AM - 6:00 PM.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776